11 N.Y.3d 862 (2008)
2008 NY Slip Op 90416
In the Matter of DERAFFELE MANUFACTURING CO., INC., Respondent,
v.
KALOAKAS MANAGEMENT CORP. et al., Appellants.
Court of Appeals of the State of New York.
Submitted September 22, 2008.
Decided December 2, 2008.
Reported below, 48 AD3d 807.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of appellants' motion to renew, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.